Title: From Thomas Jefferson to Charles Yates, 9 August 1780
From: Jefferson, Thomas
To: Yates, Charles



Sir
Richmond August 9. 1780

We are much obliged by the attention you pay to the sale of public tobacco put into your hands. The sale was directed in order to raise a large sum of money for which Congress called on us, and which indeed ought to have been in Philadelphia some time ago. If you think the person offering to pay for the tobacco at the continental treasury in 35 days from last Tuesday will make his payment punctually in cash, and not by proposing discounts we woud approve of the sale you mention. Otherwise we wish you to sell in parcels or in any other way you think proper which may raise the money most expeditiously. No part of this money is to be paid to Colo. Finnie or Major Foresythe unless Congress in any future order shoud direct it explicitly, as they desired it for a very particular purpose. I am sir Your mo obedient servant,

T. Jefferson

